ORDER

PER CURIAM.
Gathyn Allen (“Defendant”) appeals her conviction for endangering the welfare of a child in the first degree. Defendant argues that the trial court erred in denying her motion for judgment of acquittal. We affirm.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm pursuant to Rule 30.25(b).